FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         August 18, 2020

                                                                          Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                             Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 19-4071

 KIMBERLY SUE MEADOWS,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                               for the District of Utah
                          (D.C. No. 2:17-CR-00749-CW-1)
                       _________________________________

Submitted on the briefs.*

Scott Keith Wilson, Federal Public Defender, and Bretta Pirie, Assistant Federal Public
Defender, District of Utah, Salt Lake City, Utah, for Defendant-Appellant.

John W. Huber, United States Attorney, Jennifer P. Williams, Assistant United States
Attorney, District of Utah, Salt Lake City, Utah, for Plaintiff-Appellee.
                         _________________________________

Before HARTZ, PHILLIPS, and MORITZ, Circuit Judges.
                  _________________________________

MORITZ, Circuit Judge.
                    _________________________________


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument.
         Kimberly Meadows appeals the district court’s denial of her motion to

suppress evidence obtained during a traffic stop, arguing that the officer’s stop was

unreasonable because it was based on probable cause of a Utah equipment violation

and the state has decriminalized such violations. For the reasons discussed below, we

reject her argument and conclude that the officer’s stop was reasonable regardless of

whether Utah has decriminalized such violations. Accordingly, we affirm the district

court.

                                      Background

         On December 4, 2017, a Utah highway-patrol officer pulled Meadows over

after he observed that tinted glass obscured the brake light inside the rear window of

her car, which he believed violated Utah law. He issued Meadows a warning citation

for an equipment violation under Utah Code Ann. § 41-6a-1601(1). During the stop,

he found drugs and drug paraphernalia.

         Meadows moved to suppress the evidence discovered during the traffic stop.

As relevant here, she argued that the stop was unreasonable because changes to Utah

law (1) decriminalized equipment violations and (2) made it impossible for her to

have violated Utah traffic law at the time of the stop. The district court denied the

motion. Meadows then pleaded guilty to one count each of possession of

methamphetamine and cocaine with intent to distribute, and she reserved her right to

appeal the order denying her motion to suppress. See 21 U.S.C. § 841(a)(1). She now

appeals.



                                            2
                                        Analysis

        We review de novo legal issues in a district court’s decision on a motion to

suppress. United States v. Easley, 911 F.3d 1074, 1079 (10th Cir. 2018). This appeal

presents two such issues: the district court’s interpretation of state law, United States

v. DeGasso, 369 F.3d 1139, 1144 (10th Cir. 2004), and “the ultimate determination

of reasonableness under the Fourth Amendment,” United States v. Polly, 630 F.3d
991, 996 (10th Cir. 2011) (quoting United States v. Eckhart, 569 F.3d 1263, 1270

(10th Cir. 2009)).

        On appeal, Meadows does not contest the district court’s conclusions that Utah

law does not permit tinted glass to cover a brake light or that the officer had probable

cause to believe tinted glass covered her rear-window brake light. Instead, she argues

that traffic stops are unreasonable if, like this one, they are premised on noncriminal

violations or the driver could not have been “guilty” of the violation at the time of the

stop.

        In arguing that traffic stops based on noncriminal violations are unreasonable,

Meadows first suggests that Utah decriminalized equipment violations such as the

one at issue here. Prior to 2017, violations of § 41-6a-1601 were simply criminal

infractions. Utah Code Ann. § 41-6a-1601(1)(a), (7) (2015); see Utah Code Ann.

§ 76-3-102. But in 2017, Utah added a caveat that while such a violation “is an

infraction,” it is now “[s]ubject to [§] 53-8-209(3).” § 41-6a-1601(7); see Vehicle

Registration and Inspection Amendments, 2017 Utah Laws 612, 614 (the Vehicle

Amendments). And under that new provision, a vehicle’s owner or driver “is not

                                            3
guilty of an infraction . . . if the citation was issued for . . . a violation of . . . [§] 41-

6a-1601 . . . and the owner or driver obtains a safety inspection, emissions inspection,

or proof of repair, as applicable, within 14 days after the citation was issued.” Utah

Code Ann. § 53-8-209(3)(b); see Vehicle Amendments at 615. Thus, Meadows

reasons, these legislative changes “decriminalized equipment violations.” Aplt. Br.

22. From this conclusion, Meadows then argues that the stop here was unreasonable

because brief investigatory detentions under Terry v. Ohio, 392 U.S. 1 (1968), are

reasonable only if based on suspected criminal wrongdoing.

       We agree with Meadows that Terry usually requires some suspected criminal

violation. See, e.g., United States v. McHugh, 639 F.3d 1250, 1255 (10th Cir. 2011)

(describing general standard for Terry stops). But, as the Supreme Court explained in

Whren v. United States, traffic stops are unique: “As a general matter, the decision to

stop an automobile is reasonable where the police have probable cause to believe that

a traffic violation has occurred.” 517 U.S. 806, 810 (1996) (emphasis added). In

Whren, the police officers had probable cause to believe the driver violated District

of Columbia traffic-code provisions that prohibited operating a vehicle at

unreasonable speeds, without signaling, or while paying too little attention to the task

at hand. 517 U.S. at 810, 819. And although the Court characterized these as “civil

traffic violation[s],” it nevertheless concluded that the officers acted reasonably when

they stopped the vehicle based on probable cause that the driver committed the

violations. Id. at 808, 819.



                                               4
      Moreover, since Whren the Supreme Court has not suggested that there is any

distinction between civil and criminal traffic infractions for Fourth Amendment

purposes. In Arizona v. Johnson, the Supreme Court held that officers may pat down

passengers during an otherwise lawful traffic stop, even if the stop is not based on

any suspected wrongdoing by the passengers. Arizona, 555 U.S. 323, 331–32 (2009).

Although the lawfulness of the stop itself was not at issue, the opinion noted that the

officers had stopped the driver for a “civil infraction warranting a citation.” Id. at

327. Likewise, in United States v. Winder, we cited Whren when we held that officers

may stop a driver for any “observed traffic violation.” 557 F.3d 1129, 1135 (10th Cir.

2009). In that case, the officer observed the defendant speeding. Id. And in doing so,

we explained that reasonable suspicion that a driver violated “any of the traffic or

equipment regulations of the jurisdiction” can justify a traffic stop. Id. at 1134

(emphasis added). Thus, like the stop in Whren, the officer’s stop here was

reasonable because it was based on a suspected traffic violation.

      Nevertheless, Meadows attempts to distinguish Whren by arguing that “the

driver was guilty of something at the time of the traffic stop,” regardless of whether

the infraction was criminal. Rep. Br. 5. By contrast, she argues, § 53-8-209(3)

operates so that an infraction requires both that an equipment violation has occurred

and that 14 days have elapsed without inspection or repair. Thus, Meadows

concludes, the stop was unreasonable because “[a]n equipment violation is not an

infraction when it is discovered, and [it] will never become one if the problem is

addressed in 14 days.” Aplt. Br. 18.

                                            5
      But Meadows overlooks the statute’s explicit language providing that an

equipment violation “is an infraction.” § 41-6a-1601(7) (emphasis added). And Utah

law permits a driver to avoid that infraction if he or she “obtains a safety inspection,

emissions inspection, or proof of repair, as applicable,” within 14 days. § 53-8-

209(3). In other words, it is not that a driver has not committed an infraction until the

14 days have passed; rather, the driver has committed an infraction unless he or she

obtains inspection or repair. Thus, an officer can develop probable cause of the

infraction before the 14-day period has elapsed.

      Finally, Meadows urges us to “not extend the rule in Whren to civil offenses

like those at issue here” because doing so will increase officers’ authority to make

more stops and do so on pretextual, unconstitutional grounds. Rep. Br. 8. But as

explained above, we have not extended Whren because it applies to traffic infractions

like the one at issue here. Further, we note that the Supreme Court in Whren rejected

a similar argument about officers using a traffic violation as a pretext to make a stop

where, like here, the stop is justified by probable cause of a traffic violation. 517 U.S.

at 811–13.

      Since the officer’s stop was reasonable, we need not reach the government’s

alternative argument that the good-faith exception applies to these circumstances.

                                      Conclusion

      Because we find that officers may initiate a traffic stop based on probable

cause of a Utah equipment violation—even assuming Utah decriminalized that



                                            6
violation—the traffic stop here was reasonable. Accordingly, we affirm the district

court’s order denying Meadows’s motion to suppress.




                                          7